Reasons for Allowance


The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitations adjusting first and second dopant concentration profiles across the first and second layer portions, respectively, such that a first interface between the first layer portion and the first IO layer has a first dopant concentration and a second interface between the second layer portion and the second IO layer has a second dopant concentration that is smaller than the first dopant concentration, wherein the adjusting comprises: selectively forming a first dopant control layer with a first Si concentration on the first layer portion and not on the second layer portion; depositing a second dopant control layer with a second Si concentration on the second layer portion, wherein the second Si concentration is greater than the first Si concentration. The closest prior art reference US 20140252493 (Frank et al) does not teach nor suggest these limitations in combination with the other limitations as set forth in the claims. Claims 2-12 depend from this claim and are allowable for at least that reason.
Claim 13 recites the limitations selectively forming a first dopant control layer on the first layer portion; depositing a second dopant control layer with a silicon (Si)-to-metal atomic concentration ratio greater than a Si-to-metal atomic concentration ratio of the first dopant control layer; and depositing a gate metal fill layer on the second dopant control layer. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 14-16 depend from this claim and are allowable for at least that reason.
Claim 17 recites the limitations first and second dopant control layers disposed on the first and second HK gate dielectric layers, respectively, wherein the second dopant control layer has a silicon (Si)- to-metal atomic concentration ratio greater than an Si-to-metal atomic .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        03/02/22